Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 1 of 8 Page ID #:418




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                         November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
           Lisa Bredahl                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:          [IN CHAMBERS] ORDER GRANTING MOTION FOR
                       PRELIMINARY APPROVAL OF CLASS ACTION
                       SETTLEMENT (DKT. 18)

The proposed settlement resolves the derivative claims pending in four related stockholder
derivative actions brought on behalf of Puma Biotechnology. The Court GRANTS Plaintiff’s
unopposed motion for preliminary approval of derivative settlement. (Dkt. 18.)

1. BACKGROUND

Puma is a biopharmaceutical company that developed and marketed a breast cancer treatment
drug called NERLYNX (“neratinib”). Plaintiff’s derivative claims are based on Puma’s
allegedly false and misleading statements about neratinib’s safety and efficacy. Plaintiff
Rommerswael, a Puma stockholder, alleges that in July 2014 Puma executives became aware
of poor results from the ExteNET clinical trial. (Compl. Dkt. 1 at ¶ 5.) Among other things,
nearly 40% of trial participants experienced grade 3 or 4 diarrhea, and the disease-free survival
(DFS) rate was only 2.3% higher for the neratinib group than for the placebo group. (Id.) But
in a press release after the trial results, Puma CEO Alan Auerbach reported a 33%
improvement in the DFS rate and low patient drop-out rates. (Id. at ¶¶ 6-7.) Plaintiff alleges
these statements were contrary to the facts on hand.

Plaintiff filed this lawsuit in February 2018. He alleges that Puma’s Board of Directors issued
misleading Proxy Statements and thus incurred major financial and legal risks for Puma. He

                                     CIVIL MINUTES – GENERAL
                                             Page 1 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 2 of 8 Page ID #:419




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                           November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


brought stockholder derivative claims against Puma’s CEO, Senior VP, and five other
directors for violation of the Securities Exchange Act (15 U.S.C. § 78 et seq.), breach of
fiduciary duty, and waste of corporate assets. (Another case related to these events was filed
by Puma investors in this Court and is set for trial in 2019. See Hsu v. Puma Biotechnology, Inc.,
No. 8:15cv00865-AG-SHK.)

2. PROPOSED SETTLEMENT

Considering recent, positive developments at Puma, plaintiffs Arnaud van der Gracht de
Rommerswael, Paul Duran, Xing Xie, and Kevin McKenney (from four different suits) expect
an early resolution of the derivative claims to be in Puma’s best interests. See Stipulation (Dkt.
17-1) at 5. Plaintiffs issued settlement demands in February and April this year and have been
negotiating with Defendants since then to accomplish a global settlement. (Id.) After
negotiations before private mediator Gregory P. Lindstrom, the parties reached a settlement
(“Settlement”) to resolve four related stockholder derivative actions. (Dkt. 19 at 6.) Puma,
acting through its independent, non-defendant directors, reviewed the allegations and
settlement terms and concluded the Settlement was in the company’s best interests. The
proposed settlement (“Settlement”) provides for the following remedies, among others:

    Appointment of one new Independent Director to the Board;
    Stockholder input for the new Independent Director and future director nominees;
    Requirement that two-thirds of the directors must satisfy heightened independence
     standards;
    Creation of Board-level Research and Development Committee to oversee product
     pipeline efforts and R&D efforts (including those regarding clinical trials) and to
     review and pre-approve material public disclosures;
    Formal continuing education programs for directors;
    Director stock ownership requirements;
    Annual assessments of Puma’s financial reporting and disclosures by management and
     the Audit Committee;


                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 3 of 8 Page ID #:420




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                         November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


    Requirement that the Audit Committee inform the Board of any material suspected
     errors in the books and report to the Board if Puma appears to have insufficient
     liquidity.

See Stipulation (Dkt. 17-1) at Ex. A. All four related stockholder derivative actions are to be
dismissed with prejudice. (Id. at 9.) The Plaintiffs (individually and on Puma’s behalf),
Plaintiffs’ counsel, and Puma release all derivative claims connected to the defense, settlement,
or resolution of the federal and state actions against the Defendants, Puma, and certain
Related Persons. (Id. at 17-18.) The stipulation purports to release claims by “Applicable Puma
Shareholders,” meaning any persons who owned Puma common stock on the date of the
stipulation and continue to hold it at the settlement hearing, with some exclusions. (Dkt. 17-1
at 9.)

The Settlement also provides that the Individual Defendants must cause their insurers to pay
Plaintiffs’ counsel $1,175,000 for attorney’s fees and expenses within 10 days of entry of
judgment. (Stip. at § 4.1.) Plaintiffs explain that this amount was negotiated after the material
terms of the Settlement were agreed upon and with the mediator’s assistance. (Dkt. 19 at 9.)
Plaintiffs’ counsel may separately apply to the Court for a service award of up to $1,500 for
each named plaintiff, to be paid only upon Court approval. (Id. at § 4.2.) The Court’s approval
or not of the service awards will not affect the Settlement. (Id.)

3. LEGAL STANDARD

Courts may only approve a settlement agreement that is “fair, reasonable, and adequate.” Fed.
R. Civ. P. 23(e)(2). Review of a proposed settlement generally involves two separate hearings.
Federal Judicial Center, Manual for Complex Litigation, § 21.632 (4th ed. 2004). First the
court makes a preliminary fairness evaluation. Id. It then holds a final approval hearing,
where it “takes a closer look at the proposed settlement, taking into consideration objections
and any other further developments in order to make a final fairness determination.” True v.
Am. Honda Motor Co., 749 F. Supp. 2d 1052, 1062 (C.D. Cal. 2010).

                                     CIVIL MINUTES – GENERAL
                                             Page 3 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 4 of 8 Page ID #:421




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                          November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


To determine whether a settlement agreement is fair, reasonable, and adequate, courts must
consider various factors, including (1) the strength of plaintiffs’ case; (2) the risk, expense,
complexity, and likely duration of further litigation; (3) the risk of maintaining class action
status throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery
completed, and the stage of the proceedings; (6) the experience and views of counsel; (7) the
presence of a governmental participant; and (8) the reaction of the class members to the
proposed settlement. Staton v. Boeing Co., 327 F.3d 938, 959 (9th Cir. 2003) (citation omitted).
“This is by no means an exhaustive list of relevant considerations.” Officers for Justice v. Civil
Serv. Comm’n of City & Cty. of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982). “The relative
degree of importance to be attached to any particular factor will depend upon and be dictated
by the nature of the claim(s) advanced, the type(s) of relief sought, and the unique facts and
circumstances presented by each individual case.” Id. “It is the settlement taken as a whole,
rather than the individual component parts, that must be examined for overall fairness, and
the settlement must stand or fall in its entirety.” Staton, 327 F.3d at 960 (quoting Hanlon v.
Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998)).

But at the preliminary approval stage, “a court determines whether a proposed settlement is
‘within the range of possible approval’ and whether or not notice should be sent to class
members.” True, 749 F. Supp. 2d at 1063; see also 4 W. Rubenstein, Newberg on Class Actions
§ 13:10 (5th ed.) (the primary objective a court at the preliminary approval stage is “to
establish whether to direct notice of the proposed settlement to the class, invite the class’s
reaction, and schedule a final fairness hearing.”) The “settlement need only be potentially fair.”
Acosta v. Trans Union, LLC, 243 F.R.D. 377, 386 (C.D. Cal. 2007) (emphasis in original). If the
proposed settlement “appears to be the product of serious, informed, non-collusive
negotiations, has no obvious deficiencies, does not improperly grant preferential treatment to
class representatives or segments of the class, and falls within the range of possible approval,”
the court should grant preliminary approval of the class and direct notice of the proposed
settlement to the class. In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal.
2007) (citation omitted).

At any rate, “the decision to approve or reject a settlement is committed to the sound
discretion of the trial judge.” Hanlon, 150 F.3d at 1026. Ultimately, “[s]trong judicial policy
                                      CIVIL MINUTES – GENERAL
                                              Page 4 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 5 of 8 Page ID #:422




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                          November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


favors settlements.” Churchill Vill., LLC. v. Gen. Elec., 361 F.3d 566, 576 (9th Cir. 2004)
(omission and quotation marks omitted) (quoting Class Plaintiffs v. City of Seattle, 955 F.2d 1268,
1276 (9th Cir. 1992).

4. ANALYSIS
         4.1 Whether Settlement is Within Range of Possible Approval

Considering the benefit to Puma stockholders, arms-length negotiations before a qualified
mediator, cost of continued litigation in four separate derivative actions, and other factors
from Staton, the Court grants preliminary approval of the proposed Settlement.

The Settlement requires the Board of Directors to undertake reforms that confer significant
benefits on Puma stockholders, though not pecuniary in nature. See above, Section 2. Courts
recognize that “a corporation may receive a ‘substantial benefit’ from a derivative suit . . .
regardless of whether the benefit is pecuniary in nature.” Mills v. Elec. Auto-Lite Co., 396 U.S.
375, 395 (1970). See also Lewis v. Anderson, 692 F.2d 1267, 1271 (9th Cir. 1982) (“While less
tangible than recovery of money damages,” corporate governance reforms that remedy alleged
wrongdoing are “sufficiently beneficial to a corporation” to warrant settlement approval and
fee award.”)

Here, the reforms provide for more oversight over the Company’s public disclosures, which
are the key issue in these related lawsuits, and they provide for a more independent Board and
tighter internal controls. For example, the appointment of a new Independent Director will
help ensure that the Board is not controlled by insiders with separate interests from those of
Puma stockholders. Also, the new requirement that Puma nonemployee directors own at least
10,000 shares of common stock will better align the directors’ and stockholders’ interests.
(Dkt. 19 at 13.) And the creation of an R & D Committee will provide crucial oversight of
Puma’s clinical trials and development risks and is designed to avoid exactly the sort of
problems that led to the current litigation. (Dkt. 19 at 14.)



                                      CIVIL MINUTES – GENERAL
                                              Page 5 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 6 of 8 Page ID #:423




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                           November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


The Settlement also appears to be the product of arms-length negotiations between
experienced and well-informed counsel. A “strong presumption of fairness” thus attaches to
the Settlement. See In re American Apparel, Inc. Shareholder Litig., No. CV 10-06352 MMM
(JCGx) 2014 WL 10212865, at *8 (C.D. Cal. Jul. 28, 2014). The parties exchanged initial
settlement demands, took discovery, and engaged in several months of negotiations, including
phone and written communications and mediation. (Rifkin Decl., Dkt. 20 at ¶¶ 13-16, 31.)
The independent, non-defendant directors of Puma reviewed the Settlement and found it to
be in the company’s best interests. All of this weighs in favor of preliminary approval.

Regarding Plaintiffs’ counsels’ fee award of $1,175,000, they explain that filing these lawsuits
required extensive investigation, research, and review, including: reviewing Puma’s press
releases, public statements, SEC filings, and securities analysts’ reports; researching applicable
law regarding claims and defenses; reviewing Puma’s documents produced in a related action;
and preparing and responding to correspondence and settlement demands. (Rifkin Decl. at ¶
32.) Plaintiffs note that the parties negotiated the fee award only after agreeing upon the
principal Settlement terms. (Id. at ¶ 34.) And they point to other cases where counsel received
a similar award for achieving corporate governance reform. (Id.) But given the short duration
of these case, the Court requires Plaintiffs to provide more detail supporting the calculation of
fees in their motion for final approval of settlement.

Finally, the risk and cost of continuing to litigate on multiple fronts is substantial. An early
settlement is thus the best way to achieve the corporate reforms sought without incurring
inordinate fees and making bilateral agreement decreasingly likely.

For these reasons and others, the Court finds this Settlement to be within the range of
possible approval and preliminarily approves the Settlement.

         4.2 Notice

Content. The proposed Notice describes the terms of the Settlement, including the fee award,
the facts and considerations that contributed to the Settlement, the procedure for filing

                                      CIVIL MINUTES – GENERAL
                                              Page 6 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 7 of 8 Page ID #:424




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                         November 5, 2018
 Title       ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
             ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
             AUERBACH ET AL.


objections, and the opportunity to be heard. The notice must be updated following this order
to reflect the hearing date, time, and place.

Dissemination. Puma has agreed to provide notice to Puma stockholders by filing a Form 8-k
with the SEC that includes the Stipulation and Notice. (Stip. § 3.3.) The Stipulation and
Notice will also be published on the “Investors” page of Puma’s website. (Id.) And Puma will
publish the Summary Notice (Stip. Ex. D) in Investor’s Business Daily. (Id.) This multi-part
method of publishing notice has been approved in similar stockholder derivative settlement.
See, e.g., In re Google Inc. S’holder Derivative Litig., No. CV-11-04248-PJH, slip op. (N.D. Cal.
Nov. 6, 2014).

The Court finds that both the content and publication method proposed are adequate to
notify Puma stockholders about the Settlement and to provide an opportunity for objection
and appearance at the hearing. See Fed. R. Civ. Proc. 23.1(c). Regarding the timing and cost of
issuing notice, the Court ORDERS as follows.

The Stipulation and Notice must be filed with the SEC along with an SEC Form 8-K within
10 business days after entry of this order. Also within that time, Puma must publish the
Summary Notice one time in the national edition of Investor’s Business Daily, and must publish
the Stipulation and Notice on an internet page that Puma will create for that purpose. The
internet page must be accessible via a link on the “Investors” page of Puma’s website, and the
address must be contained in the Notice and Summary Notice. Puma must pay all costs
incurred in the filing and publishing of Notice and Summary Notice. At least 14 calendar days
before the Settlement Hearing, Defendants’ counsel must file a declaration regarding the filing
and publishing of the Notice and Summary Notice.

5. DISPOSITION

The Court GRANTS Plaintiff’s unopposed motion for preliminary approval of the derivative
settlement. (Dkt. 18.) A settlement hearing will take place on January 7, 2019 at 10:00 a.m..
Any holders of Puma common stock may appear and show cause why the Settlement should
not be finally approved. Plaintiffs must file a motion for final approval of the Settlement at
                                     CIVIL MINUTES – GENERAL
                                             Page 7 of 8
Case 8:18-cv-00236-AG-JCG Document 23 Filed 11/05/18 Page 8 of 8 Page ID #:425




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-00236 AG (JCGx)            Date                           November 5, 2018
 Title      ARNAUD VAN DER GRACHT DE ROMMERSWAEL, DERIVATIVELY
            ON BEHALF OF PUMA BIOTECHNOLOGY, INC. v. ALAN
            AUERBACH ET AL.


least 21 days before the settlement hearing. Any objections must be filed 14 days before the
hearing and served on counsel for Plaintiffs and Defendants at the following addresses:

Ashley R. Rifkin                           Ryan E. Blair
ROBBINS ARROYO LLP                         COOLEY LLP
600 B Street, Suite 1900                   4401 Eastgate Mall
San Diego, CA 92101                        San Diego, CA 92121
Counsel for Plaintiffs                     Counsel for Defendants

Any replies must be filed 7 days before the hearing. All proceedings in this action are
STAYED until further order from the Court, except as necessary to implement the Settlement
or comply with the terms of the Stipulation.

                                                                                        :      0
                                                     Initials of Preparer       gga




                                    CIVIL MINUTES – GENERAL
                                            Page 8 of 8
